228 S.W.3d 56 (2007)
STATE of Missouri, Respondent,
v.
Ronald NEWLON, Appellant.
No. ED 88335.
Missouri Court of Appeals, Eastern District, Division Two.
June 29, 2007.
Robert W. Lundt, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jaime W. Corman, Asst. Attorney General, Jefferson City, MO, for respondent.
Before GEORGE W. DRAPER III, P.J., and ROBERT G. DOWD, JR., and PATRICIA L. COHEN, JJ.

ORDER
PER CURIAM.
Ronald Newlon ("Defendant") appeals from the judgment upon his convictions by a jury for two counts of statutory sodomy in the first degree, Section 566.062, RSMo 2000, and one count of victim tampering, Section 575.270, RSMo 2000. Defendant was sentenced as a persistent sexual offender to a total of eighty-seven years' imprisonment.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).